DETAILED ACTION
Allowable Subject Matter
Claims 4-8 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 includes limitations directed towards wherein the step of calculating an inherent angle of the sensor module and a linear acceleration of each axis of a user-based coordinate system based on the user includes calculating a front direction of the user according to an initial value sensed by the sensor module and deriving each axis of the user-based coordinate system based on the calculated front direction.  These limitations when viewed with the limitations of intervening claim 2 and parent claim 1 are seen to render a proper finding of prima facie obviousness too tenuous over the cited prior art of record.
Claim 7 includes limitations directed towards wherein the step of analyzing an exercising posture of the user by detecting and classifying a pattern of the linear acceleration and the inherent angle includes: sensing a first user exercising posture by a motion sensor and the sensor module; sensing a second user exercising posture by a motion sensor and the sensor module; obtaining a motion coefficient by calculating through a neural network the data collected in the steps of sensing the first and second user exercising postures by the motion sensor and the sensor module; and detecting and classifying a pattern of the linear acceleration and the inherent angle based on the motion coefficient.  These limitations when viewed with the limitations of intervening 
Claims 5-6 and 8 inherit the finding of allowable subject matter based on their dependency to allowed base or parent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
Graham v. John Deere Co. and completed in the interest of brevity.
	
Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mault (US 2003/0226695 A1) in view of Jung (US 2019/0224529 A1).

	Regarding claims 1 and 9, Mault teaches the posture coaching method or device or weight training (See Title and Abstract), the sensing of the motion of a user which is attached to the user or exercise equipment (See [0151+]), the calculation of an angle and acceleration of the user based coordinate system for the user using the sensed value (See [0136+, 0165+]), analyzing the exercising posture of the user by detecting and classifying (See [0124+ and 0130+]).  Jung teaches classifying a pattern of the linear acceleration and the inherent angle (See [0222+]) and generating exercising posture correction data from the classified pattern (See [0232+]).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Mault with the teaching of Jung to allow the system and method to generate posture correction information through comparing different data sets (See [0232+])  The limitations of claim 9 are substantially similar to those of claim 1 and are considered to be encompassed with the rejection indicated above.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mault (US 2003/0226695 A1) in view of Jung (US 2019/0224529 A1) and Liu (US 2020/0101352 A1).

	Regarding claim 2, Liu teaches the different sensors as claimed and the calculation of an inherent angle of the sensor modules, acceleration and the calculation of the inherent angle based on a quaternion calculated based on the sensor data obtained by the sensors.  (See [0033+])  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Mault with the teaching of Liu to allow the inherent angle and linear acceleration values to be calculated through multiple sensors which would increase the accuracy of the measurement(s).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mault (US 2003/0226695 A1) in view of Jung (US 2019/0224529 A1), Liu (US 2020/0101352 A1) and Hamada (US 2015/0081057 A1).

	Regarding claim 3, Hamada teaches the distance sensor, calculation of a distance from a reference surface based on the distance sensor and detecting a distance pattern from the reference surface (See [0009+], [0074+] and [0131+]).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Mault with the teaching of Hamada to allow the formation and storage of training information by using a plurality of patterns.  (See [0074+])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711